



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Wong,









2015 BCCA 12




Date: 20150115

Docket: CA042256

Between:

Regina

Respondent

And

Devan Markcus Wong

Appellant

Corrected
Judgment: The cover page of the judgment
was corrected on January 16, 2015.






Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Supreme Court of British Columbia,
dated June 26, 2013 (
R. v. Wong
, Kelowna Docket No. 76442-3).




Counsel for the Appellant:



M. Poulsen





Counsel for the Respondent:



E. Campbell





Joint Statement filed:



January 5, 2015





Place and Date of Judgment in Writing:



Vancouver, British
  Columbia

January 15, 2015





Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014
SCC 26. Held: Appeal allowed. The appellant was entitled to a credit
on a 1:1.5 basis.

Reasons for Judgment of the Honourable Madam Justice
Newbury:

[1]

The appellant was convicted on March 18, 2013 and sentenced on June 26, 2103
as follows:

Count 2  robbery using a firearm  6 years, 230 days

Count 1  unlawful confinement  5 years concurrent

Count 3  disguising face  1 year concurrent

Count 6  discharging firearm  5
years concurrent

He received credit on a 1:1 basis for 500 days.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, the appellant moved promptly to
pursue his wish to appeal the sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such
credit under s. 719(3.1).

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent only that the

sentence on Count 2 be reduced
to five years, 345 days, with credit granted of two years and 20 days for
pre-sentence custody.

The Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


